     Case 2:20-cv-00530-JCM-DJA Document 16 Filed 08/21/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    COLUCCHI-COULTHARD FAMILY                             Case No. 2:20-cv-00530-JCM-DJA
      TRUST,
 7
                             Plaintiff,                     ORDER
 8
            v.
 9
      UNITED STAES OF AMERICA,
10
                             Defendant.
11

12
            Presently before the Court is Plaintiff Counsel Derek W. Kaczmarek’s Motion to
13
     Withdraw as Counsel of Record (ECF No. 14), filed on August 19, 2020.
14
            Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney may withdraw after appearing in a
15
     case except by leave of Court after notice has been served on the affected client and opposing
16
     counsel.” See LR IA 11-6(b). Having reviewed the motion, the Court finds that requirements of
17
     LR IA 11-6(b) have been met. Mr. Kaczmarek indicates that due to fatal disagreements the
18
     parties’ attorney-client relationship is irretrievably broken necessitating withdrawal. Counsel
19
     further indicates that Plaintiff has failed to meet its obligations to the firm. The Court will require
20
     that Plaintiff Colucchi-Coulthard Family Trust advise the Court if it will retain new counsel by
21
     September 18, 2020 as it must retain new counsel if it intends to continue to litigate this matter.
22
     See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam); In re
23
     Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and other
24
     unincorporated associations must appear in court through an attorney.”). Filing a notice of new
25
     counsel on or before September 18, 2020 is sufficient to comply with the Court’s order. Failure
26
     to respond may result in a recommendation to the United States District Judge assigned to this
27

28
     Case 2:20-cv-00530-JCM-DJA Document 16 Filed 08/21/20 Page 2 of 2




 1   case that dispositive sanctions be issued against Plaintiff Colucchi-Coulthard Family Trust,

 2   including dismissal of this action.

 3          IT IS THEREFORE ORDERED that Plaintiff Counsel’s Motion to Withdraw as Counsel

 4   of Record (ECF No. 14) is granted.

 5          IT IS FURTHER ORDERED that Plaintiff Colucchi-Coulthard Family Trust shall have

 6   until September 18, 2020 to advise the Court if it will retain new counsel. Failure to notify the

 7   Court as to its new representation may subject it to dispositive sanctions, including a

 8   recommendation for dismissal of this action.

 9          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

10   address of Plaintiff Colucchi-Coulthard Family Trust to the civil docket and send a copy of this

11   Order to Plaintiff Colucchi-Coulthard Family Trust’s last known address:

12          Colucchi-Coulthard Family Trust

13          2397 Green Mountain Court

14          Las Vegas, NV 89135

15          DATED: August 21, 2020

16

17

18                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
